This is an appeal from an order made at an equity term of the Supreme Court, Sullivan county, which order adjudged appellants in contempt of court and imposed a fine of $650. The justice presiding at the equity term found appellant guilty of an abuse of the mandate of the court; that defendant-respondent’s rights were impaired and impeded; that damage was caused to the defendant and that the *1009latter has no adequate remedy for the recoupment of such damage. The facts clearly show appellants guilty of contempt of court and the order should be affirmed. Order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.